RESCRIPT
TANNER, P. J.
The petitioner in this case claims that because of an injury his ability to work is impaired. Two doctors for the petitioner testify that his ability to work is impaired one-half. Two doctors for the defendant testify that his ability to work is not at all impaired and that he was able to go back to work at the time when the defendant stopped paying compensation. He is now at work receiving as much and more than he received before he was injured.
The burden is upon the petitioner to establish his ease. We are not able to say that he has established Ms case *80considering the disputed condition of the testimony.
For petitioner: Joseph C. Cawley.
For respondent: Frederick A. Jones.
The petition is therefore denied.